HERSEY, Judge.
The convictions and sentences are affirmed; however, assessment of $2.00 of court costs against this indigent defendant was improper, Cox v. State, 334 So.2d 568 (Fla.1976), and imposition of a $15.00 assessment for the Crimes Compensation Trust Fund without notice and without full opportunity to object and be heard was error. Jenkins v. State, 444 So.2d 947 (Fla.1984). We reverse both assessments and remand for such further proceedings as may be appropriate.
GLICKSTEIN and BARKETT, JJ., concur.